COPE, J.
(concurring).
I concur in upholding the disciplinary action against defendant-appellant Gonzalez, but note that upon providing the Parole Commission a copy of the Department of Corrections’ March 6, 2000 response to his grievance, the defendant would be entitled to have his Parole Commission record corrected to reflect that the disciplinary action against him was for possession of unauthorized prescription drugs, not possession of narcotics. Defendant may be right that the latter charge carries a more pejorative connotation than the former.